The respective petitions of William M. Abbott, Thornwell Mullally, and Patrick Calhoun for a writ of mandate, directed to the superior court of the city and county of San Francisco, requiring a dismissal of certain indictments for felony pending in said court against petitioners, were submitted for decision with the case of Tirey L. Ford, this day decided. *Page 14 
In point of law and fact the cases are practically identical. The differences are nonessential. In the case of Patrick Calhoun he was once tried. In the cases of the other petitioners they were never given even a single trial. For the reasons stated in the case of Tirey L. Ford versus SuperiorCourt of the City and County of San Francisco et al. (No. 1052), ante, p. 1, [118 P. 96], the prayer of each petitioner is granted, and it is ordered that a peremptory writ of mandate issue out of this court and under the seal thereof, directed to the superior court of the city and county of San Francisco and to the Honorable Wm. P. Lawlor, judge thereof, directing and commanding the dismissal of all the indictments pending against these petitioners and each of them.
Chipman, J., and Kerrigan, J., concurred.